DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.       Claims 1-6, 15, 16, 18, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wayne et al. (US 2002/01712991) in view of Kinney (US 10,358,082).
           Regarding claim 1: Wayne et al. disclose vehicle mounted accessory with multiplexing comprising:
         detecting, at a vehicle integration controller 50, an input in the form of the switches 46, 47 to enable accessory lighting 26 (the vehicle controller 50 provides light command signals over harnesses 51, 52 to a plow controller 54, that, in turn, illuminates the plow lights 26 in accordance with the selection of the switches 46, 47, see fig. 1, para. 0022, lines 17-23); 
          generating, by one or more processors 74 of the vehicle integration controller, (i) a first instruction to disable vehicle lighting 36, and (ii) a second instruction to enable accessory (If the plow 22 is mounted on the vehicle 20, the vehicle controller 50 opens the circuit supplying power to the vehicle lights 36 by changing the state of headlamp relays 96 and does not illuminate the vehicle headlights 36. Instead, the vehicle controller 50 provides light command signals over harnesses 51, 52 to a plow controller 54 that, in turn, illuminates the plow lights 26 in accordance with the selection of the switches 46, 47 see para. 0022, lines 16-19); and 
           transmitting the second instruction to enable accessory lighting 26 (vehicle controller 50 provides light command signals over harnesses 51, 52 to a plow controller 54, that, in turn, illuminates the plow lights 26 in accordance with the selection of the switches 46, 47, para. 0022, lines 20-23).
         Wayne et al. do not disclose transmitting the instruction to disable vehicle lighting over the CAN bus as claimed.
       In the same field endeavor of the warning light system of a vehicle, Kinney discloses advanced warning lighting systems and methods comprising transmitting the instruction to disable vehicle lighting over the CAN bus (the advanced warning lighting system 600 comprises a CAN bus interface 609, a light controller 610, and an advanced warning light subsystem 611. In operation, the CAN bus interface 609 receives messages from the controllers 601-607. The CAN bus interface 609 analyzes messages from the controllers 601-607 to determine if the advanced warning light should be illuminated, fig. 6, col. 6, lines 8-14; The input interface 704 is communicatively coupled to the CAN bus interface 609. The input interface 704 receives signals from the CAN bus interface 609 indicating whether the advanced warning light should be illuminated or whether the advanced warning light should be turned off, col. 7, lines 6-10) in order to increase roadway safety. 
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize transmitting the instruction to disable vehicle lighting over the CAN bus as taught by Kinney in the vehicle mounted accessory with multiplexing transmitting the instruction to disable vehicle lighting over the conventional cable         of Wayne because transmitting the instruction to disable vehicle lighting over the CAN bus would reduce wiring which is an advantage.
        Regarding claim 2: Wayne et al. disclose wherein transmitting the second instruction comprises transmitting the second instruction to an accessory controller 54 (the vehicle controller 50 provides light command signals over harnesses 51, 52 to a plow controller 54 that, in turn, illuminates the plow lights 26, fig. 1, para. 0022, lines 20-22).
         Regarding claim 3: Wayne et al. disclose wherein transmitting the second instruction to the accessory controller comprises transmitting the second instruction over the vehicle communication bus (the vehicle controller 50 provides light switch commands to the plow controller 54 utilizing the transceivers 80 in the controllers 50, 54 and the interconnecting single wire communications bus 89, fig. 2B, para. 0035, lines 14-17).
        Regarding claim 4: Wayne et al. disclose wherein transmitting the second instruction to the accessory controller comprises transmitting the second instruction via a dedicated communication link between the vehicle integration controller 50 and the accessory controller 54 (The vehicle mounted accessory system described herein uses a distributed multi-controller system comprised of CPU-based controllers 49, 50, 54, 55, 62 electrically interconnected with a dedicated single wire communications bus 89 that transmits signals therebetween, para. 0053, lines 1-13).
        Regarding claim 5: Wayne et al. disclose wherein transmitting the second instruction to the accessory controller 54 comprises transmitting the second instruction over an accessory communication bus (Cable 52 provides a second dedicated communications wire 89 between the connector 94a and the plow controller 54, fig. 2A, para. 0027, lines 19-21).
        Regarding claim 6: Wayne et al. disclose wherein transmitting the second instruction comprises directly controlling control circuitry of the vehicle accessory 26 (vehicle controller 50 provides light command signals over harnesses 51, 52 to a plow controller 54, that, in turn, illuminates the plow lights 26 (vehicle accessory), para. 0022, lines 20-23).
         Regarding claim 15: Wayne et al. disclose wherein detecting the input to enable accessory lighting comprises detecting, by the vehicle integration controller 50, a command over the vehicle communication bus 48 transmitted in response to a user interacting with a vehicle control (power signals provided from respective headlight and dimmer switches 46, 47 are diverted through connectors 44 and cables 48 and into a vehicle controller 50, para. 0022).
         Regarding claim 16: Wayne et al. disclose vehicle mounted accessory with multiplexing comprising:
          monitoring, by one or more processors 74 of a vehicle integration controller 50, a vehicle communication bus to detect a series of messages (light command signals) that correspond to a user performing a predetermined series of lighting controls; correlating, by the one or more processors, the lighting controls to the corresponding detected message (the vehicle controller 50 provides light command signals over harnesses 51, 52 to a plow controller 54, that, in turn, illuminates the plow lights 26 in accordance with the selection of the switches 46, 47, fig. 1, para. 0022, lines 11-23); 
             detecting, at the vehicle integration controller 50, an input in the form of switches 46, and 47 to control accessory lighting (the vehicle controller 50 opens the circuit supplying power to the vehicle lights 36 by changing the state of headlamp relays 96 and does not illuminate the vehicle headlights 36. Instead, the vehicle controller 50 provides light command signals over harnesses 51, 52 to a plow controller 54, that, in turn, illuminates the plow lights 26 in accordance with the selection of the switches 46, 47, para. 0022, lines 17-23); and 
           transmitting, over the vehicle communication bus, a message to control vehicle lighting 36 based on the determined correlations and the detected input (the vehicle controller determines whether the plow 22 is mounted on the vehicle 20 and if not, provides power signals through connectors 42 to illuminate the vehicle headlights 36 in a manner corresponding to the states of the switches 46, 47 as selected by the vehicle operator, paras. 0022, lines 11-16, and 0027).
      Wayne et al. do not disclose the CAN bus to detect a series of messages that correspond to a user performing a predetermined series of lighting controls.
       In the same field endeavor of the warning light system of a vehicle, Kinney discloses advanced warning lighting systems and methods comprising the CAN bus to detect a series of messages that correspond to a user performing a predetermined series of lighting controls (An advanced warning light system of a vehicle of the present disclosure has a controller area network (CAN) bus for transmitting messages between a plurality of controllers, see Abstract;  the advanced warning lighting system 600 comprises a CAN bus interface 609, a light controller 610, and an advanced warning light subsystem 611. In operation, the CAN bus interface 609 receives messages from the controllers 601-607. The CAN bus interface 609 analyzes messages from the controllers 601-607 to determine if the advanced warning light should be illuminated, fig. 6, col. 6, lines 8-14; The input interface 704 is communicatively coupled to the CAN bus interface 609. The input interface 704 receives signals from the CAN bus interface 609 indicating whether the advanced warning light should be illuminated or whether the advanced warning light should be turned off, col. 7, lines 6-10) in order to increase roadway safety.
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the conventional CAN bus to detect a series of messages that correspond to a user performing a predetermined series of lighting controls as taught by Kinney in the vehicle mounted accessory with multiplexing using conventional cable to detect a series of messages that correspond to a user performing a predetermined series of lighting controls of Wayne because using the conventional CAN bus to detect a series of messages that correspond to a user performing a predetermined series of lighting controls would reduce wiring which is an advantage.
        Regarding claim 18: Wayne et al. disclose vehicle mounted accessory with multiplexing comprising:
            detecting, at a vehicle integration controller 50, a first message (light command signals) on a vehicle communication bus indicative of a change of state to a vehicle (the vehicle controller 50 opens the circuit supplying power to the vehicle lights 36 by changing the state of headlamp relays 96 and does not illuminate the vehicle headlights 36, para. 0022, lines 16-23);
           in response to detecting the first message, generating, by one or more processors of the vehicle integration controller, a second message to control an accessory, the second message being formatted in accordance with a bus protocol (CAN communication bus, para. 0028, lines 14-17) implemented by the accessory communication bus (vehicle controller 50 provides light command signals over harnesses 51, 52 to a plow controller 54, that, in turn, illuminates the plow lights 26 in accordance with the selection of the switches 46, 47, para. 0022, lines 20-23); and writing, by the one or more processors, the second message to the accessory communication bus, wherein writing the second message to the accessory communication bus causes an accessory controller to control the accessory 26 (the vehicle controller 50 provides light command signals over harnesses 51, 52 to a plow controller 54, that, in turn, illuminates the plow lights 26 in accordance with the selection of the switches 46, 47, fig. 2A, para. 0022, lines 20-23).
       Wayne et al. do not disclose detecting a first message on a CAN bus indicative of a change of state to a vehicle.
       In the same field endeavor of the warning light system of a vehicle, Kinney discloses advanced warning lighting systems and methods comprising detecting a first message on a CAN bus indicative of a change of state to a vehicle (An advanced warning light system of a vehicle of the present disclosure has a controller area network (CAN) bus for transmitting messages between a plurality of controllers, see Abstract; the advanced warning lighting system 600 comprises a CAN bus interface 609, a light controller 610, and an advanced warning light subsystem 611. In operation, the CAN bus interface 609 receives messages from the controllers 601-607. The CAN bus interface 609 analyzes messages from the controllers 601-607 to determine if the advanced warning light should be illuminated (a change of state to a vehicle), fig. 6, col. 6, lines 8-14; The input interface 704 is communicatively coupled to the CAN bus interface 609. The input interface 704 receives signals from the CAN bus interface 609 indicating whether the advanced warning light should be illuminated or whether the advanced warning light should be turned off, col. 7, lines 6-10) in order to increase roadway safety. 

         Regarding claim 25: Wayne et al. disclose wherein the bus protocol implemented by the accessory communication bus 88 (fig. 2A, para. 0026, lines 1-5) is different from a bus protocol implemented by the vehicle communication bus 48 (fig. 2B, para. 0022, lines 8-11).
         Regarding claim 26: Wayne et al. disclose wherein two or more accessory controllers 54, and 62 are coupled to the accessory communication bus; and writing the second message to the accessory communication bus causes a particular accessory controller to control a particular accessory (plow controller 54 illuminates the plow lights 26, para. 0022, lines 21-22; and the spreader controller 62 operates lights 64, para. 0023, lines 5-6).

4.      Claims 7, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wayne et al. (US 2002/0171291) in view of Kinney (US 10,358,082) and further in view of Grubaugh et al. (US 2012/0018240).
         Regarding claim 7: Wayne et al. disclose the sensors for sensing the ground speed (para. 0024, lines 7-11) but Wayne et al. and Kinney fail to disclose monitoring, by the one or more processors, the vehicle communication bus to detect a message indicative of a speed of the vehicle; and based on the speed of the vehicle, transmitting, to the vehicle accessory, a third instruction to adjust operation of the vehicle accessory.
the control module 71 may activate the main brake 45 (adjust operation of the vehicle accessory) based on the speed of the vehicle (less than 10 mph), see fig. 5, para. 0051) so that injury/damage to persons/property can be prevented.             
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the need of having adjusting operation of the vehicle accessory (such as stop the truck) based on the speed of the vehicle as taught by Grubaugh et al. in the system of the combination in order to assist in proper operation of the vehicle.
         Regarding claim 23: Grubaugh et al. disclose wherein the first message is a message written to the vehicle communication bus that indicates a speed of the vehicle (the control module activates the safety features if the speed of the vehicle is within a threshold speed range, paras. 0014, and 0051).

5.    Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wayne et al. (US 2002/0171291) in view of Kinney (US 10,358,082) and further in view of Lehrke et al. (US 6,164,560).
         Regarding claim 8: Wayne et al. disclose the user input in the form of the switches 46, and 47 (para. 0022, lines 20-23). Wayne et al. and Kinney do not disclose wherein detecting the input a pendant device in wired or wireless communication with the vehicle integration controller, the user input. 
         Lehrke et al. disclose lawn applicator module and control system therefor comprising receiving the user input comprises receiving, from a pendant device 36 in wired or wireless communication with the vehicle integration controller, the user input (The pendant 36 is connected by logic lines 262 to the controller 34, to provide control inputs from the pendant to the controller 34, fig. 10, col. 10, lines 30-33) for providing easy operator control of the operation of the device.
         Therefore, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to utilize the a pendant device including one or more switches, buttons (user input) in wired or wireless communication with the vehicle integration controller as taught by Lehrke et al. in the system of Wayne et al and Kinney in order to enable the user to easily control accessory operation which is convenient.

Allowable Subject Matter
6.     Claims 10-13, 31-33, 17, and 27-30 are allowed.
        Claims 14, 19-22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        The following is an examiner’s statement of reasons for allowance:
         Regarding claim 10, patentability resides in “querying, by the one or more processors, a local or remote memory that stores vehicle communication bus messages to disable vehicle lighting”, in combination with the other limitations of the claim.

        Regarding claim 17, patentability resides in “using the make and/or model of the vehicle, accessing a local or remote memory that stores vehicle communication bus messages to control vehicle lighting for vehicle of the determined make and/or model”, in combination with the other limitations of the claim.
        Regarding claim 19, patentability resides in “wherein the first message is a message written to the vehicle communication bus in response to vehicle lighting being switched to a park mode”.
        Regarding claim 21, patentability resides in “wherein the first message is a message written to the vehicle communication bus in response to the vehicle switching to a drive gear”.
         Regarding claim 24, patentability resides in “generating, by the one or more processors, the second message such that the second messages causes the accessory controller to raise a plow blade”, in combination with the other limitations of the claim.
        Regarding claim 27, patentability resides in “detecting, at a vehicle integration controller, a message on a vehicle communication bus indicative that vehicle lighting was switched into a park mode”, in combination with the other limitations of the claim. 

7.     Examiner Notes: Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, 

Conclusion
8.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
        a. Orasem (US 2017/0066363) discloses method and apparatus for installing and operating an auxiliary lighting system using a vehicle light plug.
        b. Tykalsky (US 2015/0225914) discloses moldboard utility system.
        c. Koch et al. (US 2019/0263316) disclose snowplow light control system.
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung Nguyen whose telephone number is 571-272-2968. The examiner can normally be reached on Monday to Friday from 9:00am to 5:30pm.
       If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hai Phan, can be reached on 571-272-6338. The fax phone number for this Group is 571-273-8300.
     Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is 571-272-2600.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/PHUNG NGUYEN/
Primary Examiner, Art Unit 2685